NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AVON DAVIES,                                    No. 17-17015

                Plaintiff-Appellant,            D.C. No. 2:14-cv-02831-MCE-
                                                CKD
 v.

CROSSON, Dr.,                                   MEMORANDUM*

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      California state prisoner Avon Davies appeals pro se from the district court’s

order denying his motion for a preliminary injunction in his 42 U.S.C. § 1983

action alleging deliberate indifference to his serious medical needs. We have

jurisdiction under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Am. Hotel & Lodging Ass’n v. City of Los Angeles, 834 F.3d 958, 962 (9th Cir.

2016). We affirm.

      The district court did not abuse its discretion by denying Davies’s motion for

a preliminary injunction because Davies failed to establish that he is likely to

succeed on the merits of his claim that defendant was deliberately indifferent to his

eye-related medical issue. See Jackson v. City & County of San Francisco, 746
F.3d 953, 958 (9th Cir. 2014) (plaintiff seeking preliminary injunction must

establish that he is likely to succeed on the merits, he is likely to suffer irreparable

harm in the absence of preliminary relief, the balance of equities tips in his favor,

and an injunction is in the public interest).

      We do not consider Davies’s contentions regarding the district court’s order

denying reconsideration of the magistrate judge’s earlier orders because that order

is outside the scope of this appeal.

      AFFIRMED.




                                            2                                     17-17015